PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/935,534
Filing Date: 9 Nov 2015
Appellant(s): Kray et al.



__________________
Mr. Alan R. Marshall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 02, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 03, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The 35 U.S.C. 112(a) rejections of Claims 1-2, 4-6, 11-12, and 14-16 as failing to comply with the written description requirement. 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The 35 U.S.C. 103 rejections of Claims 1-2, 4-5, 11-12, and 14-15 over Mons (US 2009/0208342 A1) in view of Schlosser (US 5,221,188 A) and Byma (US 6,413,613 B1).
The 35 U.S.C. 103 rejections of Claims 6 and 16 over Mons, Schlosser, Byma and further in view of Murooka et al. (US 2013/0111908 A1).
(2) Response to Argument
Section 1, regarding the 35 U.S.C. 112(a) rejections of Claims 1-2, 4-6, 11-12, and 14-16, the Office respectfully disagrees with Appellant’s interpretation of the Specification as it relates to the claim. As best understood, Appellant interprets paragraph [0029] of the Specification filed September 09, 2015 to provide written description support that the addition of the energy absorbing structure provides further stiffness to the apparatus as a whole. However, the Office disagrees with this assessment and how this assessment relates to the actual language of the claim. 
One of ordinary skill reading paragraph [0029] would understand the discussion of stiffness to be a comparison to the prior art. The first sentence of paragraph [0029] recites “[t]he apparatus 
Furthermore, the claim does not recite what Appellant is alleging paragraph [0029] provides support for. Appellant’s arguments appear to suggest the added stiffness is added to the edge guard apparatus as a whole. As recited by Appellant on Pg. 9 of the Brief filed February 02, 2021, “[o]ne skilled in the art would also understand that a simple wrap alone would not provide sufficient stiffness. One skilled in the art would also understand that the energy absorbing structure provides added stiffness to that provided by the simple wrap and thus provides added stiffness to the apparatus.” Meanwhile, Claims 1 and 11 recite “the edge guard apparatus that includes the metal body and the energy absorbing structure has a first stiffness and the metal body has a second stiffness such that the first stiffness is equal to or greater than the second stiffness”. There are two differences between the claim language and what Appellant alleges the Specification provides support for: 
First, the claim compares the stiffness of the “edge guard apparatus” to the stiffness of “the metal body”, which is a component of the “edge guard apparatus”. In other words, the “second stiffness” recited in the claim is not that of an edge guard apparatus having a metal body and no energy absorbing structure as suggested by Appellant’s arguments. The “second stiffness” as claimed is the “metal body” itself, which would be understood to be the material stiffness of the “metal body”. The 
Lastly, the claim does not simply claim greater than, but rather “equal to or greater than”. Arguments Appellant have provided only address the “greater than” aspect and not the “equal to” encompassed by the claim. Therefore, the language of the claims is inconsistent from what Appellant alleges the Specification provides written description support for. 
Sections 2 and 3 are with respect to the 35 U.S.C. 103 rejections, which are considered moot as the rejections have been withdrawn. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
/ALEJANDRO RIVERO/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.